Pannell, Presiding Judge.
The defendant was convicted of a charge of aggravated assault and sentenced to 10 years in the penitentiary. His motion for new trial was overruled and he entered his appeal to this court. Only two alleged errors were enumerated. Held:
1. One enumeration contended that the trial court had denied the appellant his right of cross examination of a state’s witness relating to the extent of the effect of marijuana smoking upon the witness. An examination of the portions of the transcript referred to in the brief and argument of the appellant does not disclose there was any interference with his right of cross examination.
2. The second error alleged is the trial judge permitting the state to reopen its case and introduce additional testimony after the state had closed. The record discloses no abuse of discretion in so doing. Chatman v. State, 8 Ga. App. 842 (2) (70 SE 188); Davis v. State, 127 Ga. App. 76, 80 (3) (192 SE2d 538) and citations therein.

Judgment affirmed.


Quillian and Clark, JJ., concur.